            Case 1:20-cv-08593-LLS Document 7 Filed 03/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JACOB ISAIAH BODOH,

                                 Plaintiff,
                                                                20-CV-8593 (LLS)
                     -against-
                                                               CIVIL JUDGMENT
HAROLD L. SMITH, JR., JAIL
ADMINISTRATOR,

                                 Defendant.

         Pursuant to the order issued March 1, 2021, dismissing the complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed under

28 U.S.C. § 1915(e)(2)(B)(ii).

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     March 1, 2021
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
